Citation Nr: 0314487	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for fracture of the proximal phalanx, right ring finger, with 
flexor tendon reconstruction (major).


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1993 to March 
1997.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted entitlement to service connection 
for the above disability and assigned a 10 percent 
evaluation.


FINDING OF FACT

Since the effective date of the grant of entitlement to 
service connection, the veteran has been in receipt of the 
maximum schedular rating, equivalent to amputation of the 
right ring finger without metacarpal involvement. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for fracture of the proximal phalanx, right ring 
finger, with flexor tendon reconstruction (major)    have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. 4.71a, 4.73, 3.321(b)(1), Diagnostic Codes 5155, 5227, 
5309 (2002); 67 Fed. Reg. 48784-48787 (July 26, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I. Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In a January 2003 development 
letter from the RO, the veteran was notified of this 
information, as well as in the discussions in the October 
1998 rating decision, January 1999 statement of the case 
(SOC), and April 2002 and March 2003 supplemental statements 
of the case (SSOCs).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's available 
service, private, and VA medical records, and there are no 
relevant, outstanding records requiring further development.  
The veteran did not respond to the RO's January 2003 
development letter. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  In August 1999, VA conducted a muscles examination, 
and the results of this examination have been associated with 
the claims file.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, without 
good cause, the claim shall be rated based on the evidence of 
record. 38 C.F.R. § 3.655(b) (2002).  In Olson v. Principi, 3 
Vet. App. 480 (1992), the veteran failed to report for 
scheduled examinations.  In that case, it was reiterated that 
the duty to assist is not always a one-way street, or a blind 
alley; and that the veteran must be prepared to cooperate 
with VA's efforts to provide an adequate medical examination 
and by submitting all the medical evidence supporting her 
claim.  See also Wood v. Derwinski, 1 Vet. App. 190 (1991).  
In the instant case, the RO scheduled a January 2003 VA 
examination of the veteran's hand, thumb, and fingers.  The 
veteran failed to appear for that  scheduled examination and 
has not provided good cause for his absence.  Therefore, no 
further assistance to the veteran is required.

The duty to notify and assist has been met, and remand is not 
warranted.  Although the appeal commenced prior to the 
enactment of the VCAA, this is not a case in which the VCAA 
has been applied in the first instance, as evidenced by the 
RO's April 2002 and March 2003 SSOCs.


II.  Evaluation of fracture of the proximal phalanx, right 
ring finger, with flexor tendon reconstruction (major)

In October 1998, the RO granted entitlement to service 
connection for the above disability and assigned a 10 percent 
evaluation, effective May 22, 1998.  In November 1998, the 
veteran disagreed with the initial rating assigned to his 
disability.  The appeal being from the initial rating 
assigned upon awarding service connection, the entire body of 
evidence is for equal consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999); But cf. Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (where an increased rating is at issue, the 
present level of the disability is the primary concern).  For 
a claim where the veteran has disagreed with the original 
rating assigned for a service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  See Fenderson, supra.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2002).  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1 (2002).

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  DCs pertaining to range of motion do not subsume 38 
C.F.R. § 4.40 and § 4.45, and the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different plants.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In November 1996, the veteran underwent staged flexor tendon 
reconstruction, right ring finger.  In an occupational 
therapy progress note dated in January 1997, the veteran 
reported no pain or discomfort, and examination confirmed 
good range of motion and strength.  

The post-service medical evidence of record includes a 
private orthopedic examination report dated in April 1999, in 
which the examining physician stated the veteran had "been 
utilizing the active implant very well without any 
significant complaints until approximately two weeks ago when 
he slipped and fell . . . ."  Physical examination revealed 
no active flexion of the right ring finger.  The veteran had 
a 20 degree flexion contracture of the PIP joint, but range 
of motion of the PIP and MCP joints were within normal 
limits.  Distal sensation was intact.  On recheck in May 
1999, the veteran had no specific pain and demonstrated 
excellent passive range of motion with the exception of the 
last 10 degrees of extension.  There was no active pull 
through at all.  

VA outpatient treatment notes dated in May 1999 showed some 
active flexion of the metacarpophalangeal (MCP) joint, but 
not at the proximal interphalangeal joint (PIP) or distal 
interphalangeal joint (DIP).  Following surgery (right ring 
flexor tendon reconstruction), on evaluation by the veteran's 
private doctor in August 1999 there was some active pull 
through of the flexor tendon graft.  

At VA muscle and neurological examinations in August 1999, 
the veteran reported that after the November 1996 right ring 
finger surgery, despite ulnar side numbness, he has had 
normal range of motion and good use of the finger.  Physical 
examination of the right ring finger in August 1999 was 
incomplete, i.e., range of motion testing was not conducted, 
because the veteran had apparently undergone surgery on the 
right ring finger only weeks earlier and was "still in the 
postoperative period," according to the VA examiner.  
Pinprick revealed rather profound to almost anesthesia 
involving the ulnar half of the ring finger.  In addition, 
the curvilinear scar on the forearm, the ulnar flap of it had 
hypesthesia from the scar back to about the level of the 
ulna.  The scars were described as well healed, with the 
exception of the recent incision, which was healing nicely.  
The examiner stated that because the veteran was still in the 
post-operative phase and had not completely rehabilitated, it 
was impossible to predict future function of the finger.  The 
neurological examiner also noted several abnormalities on 
examination, but stated that these findings were not 
permanent, and several weeks were necessary to see how much 
recovery the veteran would have.  

The veteran's right ring finger disability is evaluated as 10 
percent disabling under Diagnostic Code (DC) 5309.  Under the 
applicable criteria, a 10 percent evaluation is the minimum 
for Group IX muscle injuries, which are rated on limitation 
of motion.  38 C.F.R. § 4.73, DC 5309.  Thus, in order to 
evaluate the veteran's disability the Board must look at the 
appropriate limitation of motion codes.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 26, 2002, the 
rating criteria for evaluating impairment of a single finger.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Therefore, the Board must evaluate the veteran's claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In a March 2003 SSOC, the RO considered the new regulations, 
and the new rating criteria were provided to the veteran.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for this disorder.  However, the 
schedule indicated that extremely unfavorable ankylosis would 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  In order to classify the severity of ankylosis and 
limitation of motion of the fifth finger, it is necessary to 
evaluate whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the ring finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784-48787 (July 26, 2002).  Again, 
a noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.   If 
both the MCP and proximal interphalangeal joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  

For the ring finger (digit IV), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the ring finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230, as added by 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48784-48787 (July 26, 2002).

As the veteran does appear to have motion of the right ring 
finger, including at the MCP joint, a rating under DC 5155, 
pursuant to DC 5227, is not warranted.  Further loss of 
motion, in itself, would not warrant a higher evaluation.  
Even if the veteran's right ring finger prompted an 
evaluation as equivalent to amputation, amputation of the 
phalangeal bones in the ring finger warrant no more than the 
currently assigned 10 percent evaluation.  Amputation 
involving the metacarpal bone warrants a 20 percent 
evaluation, but there is no competent evidence that the 
veteran's right ring finger disability has ever involved the 
metacarpal bone, and he has motion of this joint.  See 
38 C.F.R. § 4.71a, DC 5155 and Plate III.      

As previously noted, the veteran failed to appear for a 
scheduled VA examination in connection with this original 
compensation claim, and the limited evidence of record does 
not demonstrate additional disability from pain, etc.  
Regardless, the current 10 percent evaluation is equivalent 
with amputation of the right ring finger without metacarpal 
resection and is therefore the maximum schedular evaluation 
available for the veteran's right ring finger.  Cf. 38 C.F.R. 
§ 4.68 (2002) (combined rating shall not exceed the rating 
for amputation at the elective level).   As such, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as per DeLuca do not 
permit adding more to the 10 percent rating currently 
assigned.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The RO attempted to obtain more detailed medical evidence 
concerning the veteran's right hand.  Specific medical 
evidence necessary to ascertain the degree of impairment from 
this condition was to be provided on VA examination in 2003, 
including evidence that would have allowed the Board to 
determine whether an additional evaluation was warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  The 
veteran's failure to cooperate has had a negative effect on 
his claim because the Board does not possess the medical 
expertise to render medical opinion and has to decide the 
appeal based upon the existing evidentiary record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  
In the March 2003 SSOC, the veteran was notified that he had 
been scheduled for a VA examination and failed to report, but 
he did not respond or offer any explanation.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for higher rating.  

In the January 1999 SOC, the RO indicated that an extra-
schedular evaluation was considered under the provisions of 
38 C.F.R. § 3.321(b)(1).  Given the RO's determination that 
no change was warranted in the current evaluation, the RO 
effectively found that referral for extra-schedular 
consideration was not warranted in this case.  The Board 
agrees.  There is no evidence of an exceptional disability 
picture in this case.  The schedular evaluation for the 
veteran's right ring finger disability is not inadequate.  
The veteran has not required any recent periods of 
hospitalization for residuals of his service-connected 
disability, and there is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of the service-connected disability.  None of the 
medical evidence specifically suggests interference with 
employment as a result of the veteran's impairment of his 
right ring finger.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The veteran's fracture of the proximal phalanx, 
right ring finger, with flexor tendon reconstruction (major) 
is appropriately rated under the schedular criteria.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for fracture of the proximal phalanx, right ring finger, with 
flexor tendon reconstruction (major) is denied. 



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

